THIRD DIVISION
                    MILLER, P. J. AND MCFADDEN, P. J.,
                              MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      April 24, 2018




In the Court of Appeals of Georgia
 A16A0638. COLUMBUS, GEORGIA BOARD OF TAX
     ASSESSORS et al. v. MEDICAL CENTER HOSPITAL
     AUTHORITY.

      MCFADDEN, Presiding Judge.

      This case concerns a tax board’s appeal of a ruling exempting property from

ad valorem taxation. In Columbus, Ga. Bd. of Tax Assessors v. Med. Center Hosp.

Auth., 338 Ga. App. 302 (788 SE2d 879) (2016), we affirmed (in Case No.

A16A0638) the trial court’s grant of summary judgment to the Medical Center

Hospital Authority in its declaratory judgment action. We ruled that the Medical

Center’s leasehold interest in a continuing care retirement facility was exempt from

ad valorem taxation under OCGA § 48-5-41 (a) (1) (A), the public property

exemption, reasoning that earlier superior court bond validation orders controlled the

issue of whether the property furthered a legitimate function of the hospital authority.
Columbus, Ga. Bd. of Tax Assessors, 338 Ga. App. at 307 (2) (b). Our earlier opinion

also addressed a cross-appeal brought by the Hospital Authority (Case No.

A16A0639) in which the Hospital Authority asserted an alternative argument for the

exemption of the property from taxation. Id. at 308 (3).

       The tax board sought and our Supreme Court granted certiorari to review our

decision in Case No. A16A0638, and in Columbus Bd. of Tax Assessors v. Med.

Center Hosp. Auth., 302 Ga. 358 (806 SE2d 525) (2017), our Supreme Court

reversed, holding that the earlier bond validation proceedings did not conclusively

determine for purposes of OCGA § 48-5-41 (a) (1) (A) that the leasehold interest at

issue is public property exempt from ad valorem taxation. Columbus Bd. of Tax

Assessors, supra, at 362-363. The Supreme Court remanded the case for further

proceedings, directing the superior court to “review all submitted record materials in

support of and opposing the motion [for summary judgment] in order to determine

whether a genuine issue of material fact existed as to the ad valorem tax exemption.”

Id. at 363, n. 6 (2).

       The Hospital Authority did not seek certiorari of our opinion in Case No.

A16A0639, and on July 7, 2016, we returned a remittitur on that case to the trial

court. Because the Supreme Court did not grant certiorari on the question of whether

                                          2
the Hospital Authority is entitled to an exemption on another ground, it did not

review that issue in its resolution of Case No. A16A0638. See Columbus Bd. of Tax

Assessors, 302 Ga. at 359, n. 1.

      We therefore vacate our previous opinion, adopt the decision of the Supreme

Court as our own, vacate the superior court’s judgment that the Hospital Authority

is entitled to a public-property exemption, and remand the case for proceedings

consistent with the opinion of the Supreme Court. We observe that neither the

Supreme Court nor this Court has ruled on the Hospital Authority’s argument that it

is entitled to an exemption on another ground, so the Hospital Authority is entitled

to raise that argument again. Cf. OCGA § 9-11-60 (h).

      Judgment vacated and case remanded with direction. Miller, P.J., and

McMillian, J., concur.




                                         3